DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first extending portion disposed to extend from the body cover portion to a region between the first electrode layer and the first conductive resin layer and the second extending portion disposed to extend from the body cover portion to a region between the second electrode layer and the second conductive resin layer of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: C1 found in FIGs. 6 and 8; C2 found in FIGs. 6 and 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al (US 20100302704 and hereinafter Ogawa ‘704).
	In regards to claim 1, Ogawa '704 discloses a multilayer electronic component comprising: a body (2 - FIG. 1; [0039]) including dielectric layers (5 - FIG. 1; [0040]), and first and second internal electrodes (3 & 4 - FIG. 1; [0039]) alternately stacked with respective dielectric layers interposed therebetween (seen in FIG. 1), the body having first and second surfaces (19 & 20 - FIG. 1; [0056]) opposing each other in a stacking direction (upward in FIG. 1), third and fourth surfaces (6 & 7 - FIG. 1; [0041]) connected to the first and second surfaces and opposing each other (seen in FIG. 1), and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (described in [0056]); 
	a first external electrode (8 - FIG. 1; [0041]) including a first electrode layer (10 - FIG. 1; [0043]) connected to the first internal electrode (seen in FIG. 1), a first conductive resin layer (12 - FIG. 1; [0043]) disposed on the first electrode layer (seen in FIG. 1), and a first plating layer (14 - FIG. 1; [0043]) disposed on the first conductive resin layer (seen in FIG. 1), and each having a first connection portion (portion leftward from 6 and between 19 and 20 in FIG.1) disposed on the third surface of the body and a first band portion (portion of 8 upward from 19 and downward from 20 in FIG. 1) extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 1); 
	a second external electrode (9 - FIG. 1; [0041]) including a second electrode layer (11 - FIG. 1; [0043]) connected to the second internal electrode (seen in FIG. 1), a second conductive resin layer (13 - FIG. 1; [0043]) disposed on the second electrode layer (seen in FIG. 1), and a second plating layer (15 - FIG. 1; [0043]) disposed on the second conductive resin layer (seen in FIG. 1), and each having a second connection portion (portion rightward from 7 and between 19 and 20 in FIG. 1) disposed on the fourth surface of the body and a second band portion (portion of 9 upward from 19 and downward from 20 in FIG. 1) extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 1); and 
	a silicon (Si) organic compound layer (18 - FIG. 1; [0049]) having a body cover portion (portion of 18 between the first and second conductive resin layers 12 & 13 in FIG. 1) disposed on a region of external surfaces of the body between the first and second conductive resin layers (seen in FIG. 1), a first extending portion (portion of 18 extending into first external electrode 8 in FIG. 1) disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer (described in [0050], noting treatment for water repellency may also be performed on the conductive resin layer 12), and a second extending portion (portion of 18 extending into second external electrode 9 in FIG. 1) disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 13), 
	wherein the first and second conductive resin layers include a conductive metal and a base resin ([0045]).

	In regards to claim 2, Ogawa '704 further discloses wherein the Si organic compound layer includes alkoxy silane (described in [0050], noting CH3O-Si-C8H17 is an alkoxy silane).

	In regards to claim 4, Ogawa '704 further discloses wherein the first and second electrode layers include a conductive metal and glass (described in [0107]).

	In regards to claim 5, Ogawa '704 further discloses first and second additional plating layers (16 & 17 - FIG. 1; [0043]) disposed on the first and second plating layers, respectively (seen in FIG. 1).

	In regards to claim 7, Ogawa '704 further discloses wherein the body cover portion is disposed on the external surfaces of the body on which the first and second electrode layers and the first and second conductive resin layers are not disposed (seen in FIG. 1, noting layer 18 is disposed on the external surfaces of the body on which the first and second electrode layers 10, 11 and the first and second conductive resin layers 12, 13 are not disposed).

Claims 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document 109411234 (CN 109411234 and hereinafter CN109411234).
	In regards to claim 9, CN109411234 discloses a multilayer electronic component comprising: a body (110 - FIG. 2; [0053], line 333 of translation) including dielectric layers (layers between electrodes 112 in FIG. 2; see also [0053], line 333, noting the body is dielectric), and first and second internal electrodes (112 - FIG. 2; [0053], lines 333-334) alternately stacked with respective dielectric layers interposed therebetween (seen in FIG. 2), the body having first and second surfaces opposing each other in a stacking direction (upward in FIG. 2) (seen in FIG. 2), third and fourth surfaces connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (seen in FIG. 2); 
	a first external electrode (120 in FIG. 1; [0053], line 334) including a first electrode layer (leftward 122 in FIG. 2; [0058], line 364) connected to the first internal electrode (seen in FIG. 2), a first conductive resin layer (leftward 124 in FIG. 2; [0058], line 365; see also [0059], lines 372-374, noting that layer 124 is a conductive resin layer) disposed on the first electrode layer (seen in FIG. 2), and a first plating layer (126 - FIG. 2; [0058], line 366) disposed on the first conductive resin layer (seen in FIG. 2), and each having a first connection portion (portion of leftward electrode 120 that is leftward from body 110) disposed on the third surface of the body (seen in FIG. 2) and a first band portion (portion of leftward electrode 120 that is upward and downward from body 110) extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 2); 
	a second external electrode (120 in FIG. 1; [0053], line 334) including a second electrode layer (rightward 122 in FIG. 2; [0058], line 364) connected to the second internal electrode (seen in FIG. 2), a second conductive resin layer (rightward 124 in FIG. 2; [0058], line 365; see also [0059], lines 372-374, noting that layer 124 is a conductive resin layer) disposed on the second electrode layer (seen in FIG. 2), and a second plating layer (126 - FIG. 2; [0058], line 366) disposed on the second conductive resin layer (seen in FIG. 2), and each having a second connection portion (portion of rightward electrode 120 that is rightward from body 110) disposed on the fourth surface of the body (seen in FIG. 2) and a second band portion (portion of rightward electrode 120 that is upward and downward from body 110) extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 2); and
	a silicon (Si) organic compound layer (130 - FIG. 2; [0054], lines 339-340; see also [0080], lines 503-506, noting silicone rubber can be used for layer 130; it is further noted that silicone rubber is composed of alternating main-chain atoms of silicon and oxygen and two organic groups, i.e. silicone rubber is a silicon (Si) organic compound) having a body cover portion (portion of 130 upward and downward from body 110 and between external electrodes 120 in FIG. 2) disposed on a region of external surfaces of the body between the first and second conductive resin layers (seen in FIG. 2), a first extending portion (portion of 130 in leftward electrode 120 in FIG. 2) disposed to extend from the body cover portion to a region between the first electrode layer and the first conductive resin layer (seen in FIG. 2), and a second extending portion (portion of 130 in rightward electrode 120 in FIG. 2) disposed to extend from the body cover portion to a region between the second electrode layer and the second conductive resin layer (seen in FIG. 2), 
	wherein the first and second extending portions have first and second openings, respectively (openings in 130 respectively on first and second connection portions as seen in FIG. 2), 
	wherein the first opening is disposed in at least one of the first band portion or the first connection portion (seen in FIG. 2, noting the first opening being on the first connection portion), and 
	the second opening is disposed in at least one of the second band portion or the second connection portion (seen in FIG. 2, noting the second opening being on the second connection portion).

	In regards to claim 13, CN109411234 further discloses wherein the first and second conductive resin layers include a conductive metal and a base resin (described in [0059], lines 372-374).

	In regards to claim 14, CN109411234 further discloses wherein the first and second electrode layers include a conductive metal and glass (described in [0028], lines 175-176).

	In regards to claim 15, CN109411234 further discloses first and second additional plating layers (described in [0028] as tin plating layer) disposed on the first and second plating layers, respectively (described in [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa ‘704 in view of European Patent Document 0229286 (EP 0229286 and hereinafter EP0229286).
	In regards to claim 6, Ogawa '704 fails to explicitly disclose wherein each of the first and second extending portions has an opening.
	EP0229286 discloses a capacitor wherein each of the first and second extending portions has an opening (18 & 19 – FIG. 2; Abstract; first extending portion being portion leftward from rightmost surface of 20, upward from the top surface of 12 and downward from the bottom surface of 12 in FIG. 2; second extending portion being portion rightward from leftmost surface of 21, upward from the top surface of 12 and downward from the bottom surface of 12 in FIG. 2).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an opening, as taught by EP0229286, in the first and second extending portions of Ogawa '704 to allow for a direct electrical contact between the conductive resin layer and the plating layer thus obtaining an improved electrical contact with less resistance (Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa ‘704 in view of CN109411234.
	In regards to claim 8, Ogawa '704 further discloses the first extending portion extending between the first conductive resin layer and the first plating layer, and the second extending portion extending between the second conductive resin layer and the second plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layers 12 and 13). Ogawa '704 fails to explicitly disclose wherein the first extending portion extends only between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and wherein the second extending portion extends only between the second band portion of the second conductive resin layer and the second band portion of the second plating layer.
	CN109411234 discloses wherein the first extending portion (portion of 130 in leftward electrode 120 in FIG. 2) extends only to the first band portion (portion of leftward electrode 120 upward from and downward from body 110 as seen in FIG. 2), and wherein the second extending portion (portion of 130 in rightward electrode 120 in FIG. 2) extends only to the second band portion (portion of rightward electrode 120 upward from and downward from body 110 as seen in FIG. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Ogawa '704 having the first extending portion extending between the first conductive resin layer and the first plating layer, and the second extending portion extending between the second conductive resin layer and the second plating layer, such that  the first extending portion extends only between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and wherein the second extending portion extends only between the second band portion of the second conductive resin layer and the second band portion of the second plating layer, as taught by CN109411234, in order to reduce vibration energy by the Si organic compound layer and to prevent cracks in the solder layer formed between the external electrode and the substrate ([0057]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN109411234 in view of Asano et al (US 10964478 and hereinafter Asano ‘478).
	In regards to claim 10, CN109411234 fails to explicitly disclose wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion.
	Asano '478 discloses (in Tables 1-4 and Column 8, Lines 29 - 63) that an area of the first opening and an area of the second opening are result effective variables, particularly for achieving low occurrence rate of cracks, low rate of reliability, and low occurrence rate of delamination of end surface.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of CN109411234 such that an area of the first opening is 20 to 90% of the area of the first extending portion, and the area of the second opening is 20 to 90% of an area of the second extending portion, in order to achieve excellent results for occurrence rate of cracks, rate of reliability, and occurrence rate of delamination of end surface, as taught by Asano '478. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN109411234 in view of Ogawa ‘704.
	In regards to claim 11, CN109411234 fails to explicitly disclose wherein the Si organic compound layer includes alkoxy silane.
	Ogawa '704 discloses wherein the Si organic compound layer includes alkoxy silane (described in [0050], noting CH3O-Si-C8H17 is an alkoxy silane).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of CN109411234 such that the Si organic compound layer includes alkoxy silane, as taught by Ogawa '704, in order to not cause defects in the plating adhesion ([0050]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,380,488. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, U.S. Patent No. 11,380,488 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and a first plating layer disposed on the first conductive resin layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and a second plating layer disposed on the second conductive resin layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and a second extending portion disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer (claim 1), 
	wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 4 as dependent of claim 1).

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-7 of U.S. Patent No. 11,380,488 in view of Ogawa ‘704.
	In regards to claim 1, U.S. Patent No. 11,380,488 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and a first plating layer disposed on the first conductive resin layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and a second plating layer disposed on the second conductive resin layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and a second extending portion disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer (claim 1). 
	As an alternative to the above double patenting rejection of claim 1 based on anticipation by U.S. Patent No. 11,380,488, Ogawa ‘704 discloses wherein the first and second conductive resin layers include a conductive metal and a base resin (described in ([0045]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of U.S. Patent No. 11,380,488 such that the first and second conductive resin layers include a conductive metal and a base resin, as taught by Ogawa ‘704, in order to improve resistance to substrate deflection ([0045]).

	In regards to claim 2, U.S. Patent No. 11,380,488 further claims wherein the Si organic compound layer includes alkoxy silane (claim 2 as dependent of claim 1). Alternatively, Ogawa ‘704 discloses wherein the Si organic compound layer includes alkoxy silane (described in [0050], noting CH3O-Si-C8H17 is an alkoxy silane).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of U.S. Patent No. 11,380,488 such that the Si organic compound layer includes alkoxy silane, as taught by Ogawa ‘704, in order to not cause defects in the plating adhesion ([0050]).

	In regards to claim 3, U.S. Patent No. 11,380,488 further claims wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first band portion of the first electrode layer is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb' (claim 1).

	In regards to claim 4, U.S. Patent No. 11,380,488 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 4).

	In regards to claim 5, U.S. Patent No. 11,380,488 further claims first and second additional plating layers disposed on the first and second plating layers, respectively (claim 5).

	In regards to claim 6, U.S. Patent No. 11,380,488 further claims wherein each of the first and second extending portions has an opening (claim 6).

	In regards to claim 7, U.S. Patent No. 11,380,488 further claims wherein the body cover portion is disposed on the external surfaces of the body on which the first and second electrode layers and the first and second conductive resin layers are not disposed (claim 7).

Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 and 15-17 of U.S. Patent No. 11,380,488 in view of Fukumura (US 20190131076 and hereinafter Fukumura ‘076).
	In regards to claim 9, U.S. Patent No. 11,380,488 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and a first plating layer disposed on the first conductive resin layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and a second plating layer disposed on the second conductive resin layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first conductive resin layer and the first plating layer, and a second extending portion disposed to extend from the body cover portion to a region between the second conductive resin layer and the second plating layer, wherein the first and second extending portions have first and second openings, respectively (claim 10), wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion (claim 12 as dependent of claim 10).
	Claim 10 of U.S. Patent No. 11,380,488 fails to claim the first extending portion disposed to extend from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending portion disposed to extend from the body cover portion to a region between the second electrode layer and the second conductive resin layer.
	Fukumura ‘076 discloses a first extending portion (portion 30e in FIG. 23) disposed to extend from the body cover portion (34a & 34b - FIG. 23; [0146]) to a region between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]), and a second extending portion (portion 30f in FIG. 23) disposed to extend from the body cover portion to a region between the second electrode layer (26b - FIG. 23; [0076]) and the second conductive resin layer (28b - FIG. 23; [0081]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of U.S. Patent No. 11,380,488 such that the first extending portion disposed to extend from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending portion disposed to extend from the body cover portion to a region between the second electrode layer and the second conductive resin layer, as taught by Fukumura ‘076, in order to absorb stress and to reduce the occurrence of a situation in which cracks are generated in the body ([0018]).
	Furthermore, Fukumura ‘076 alternatively discloses wherein the first opening (opening in 30e as seen in FIG. 23) is disposed in at least one of the first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23) or the first connection portion (portion of 24a leftward from surface 12e in FIG. 23), and the second opening (opening in 30f as seen in FIG. 23) is disposed in at least one of the second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) or the second connection portion (portion of 24b rightward from surface 12f in FIG. 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of U.S. Patent No. 11,380,488 such that the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion, as taught by Fukumura ‘076, in order in order to absorb stress and to reduce the occurrence of a situation in which cracks are generated in the body ([0018]).

	In regards to claim 10, U.S. Patent No. 11,380,488 further claims wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion (claim 11).

	In regards to claim 11, U.S. Patent No. 11,380,488 further claims wherein the Si organic compound layer includes alkoxy silane (claim 13).

	In regards to claim 12, U.S. Patent No. 11,380,488 further claims wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first band portion of the first electrode layer is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb' (claim 10).

	In regards to claim 13, U.S. Patent No. 11,380,488 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 15).

	In regards to claim 14, U.S. Patent No. 11,380,488 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 16).

	In regards to claim 15, U.S. Patent No. 11,380,488 further claims first and second additional plating layers disposed on the first and second plating layers, respectively (claim 17).

Claims 1-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of copending Application No. 16/836125 in view of Ogawa ‘704.
	In regards to claim 1, Application No. 16/836125 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first band portion of the first electrode layer and the first band portion of the first conductive resin layer, and a second extending portion disposed to extend from the body cover portion to a region between the second band portion of the second electrode layer and the second band portion of the second conductive resin layer (claim 1), wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 4 as dependent of claim 1).
Application No. 16/836125 fails to claim a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer; the first extending portion being disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and the second extending portion being disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer.
Ogawa '704 discloses a first plating layer (14 - FIG. 1; [0043]) disposed on the first conductive resin layer (12 - FIG. 1; [0043]), a second plating layer (15 - FIG. 1; [0043]) disposed on the second conductive resin layer (13 - FIG. 1; [0043]); the first extending portion (portion of 18 extending into first external electrode 8 in FIG. 1) being disposed to extend from the body cover portion (portion of 18 between the first and second conductive resin layers 12 and 13 in FIG. 1) to a region between the first band portion (portion of 8 upward from 19 and downward from 20 in FIG. 1) of the first conductive resin layer and the first band portion of the first plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 12), and the second extending portion (portion of 18 extending into second external electrode 9) being disposed to extend from the body cover portion to a region between the second band portion (portion of 9 upward from 19 and downward from 20 in FIG.1) of the second conductive resin layer and the second band portion of the second plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Application No. 16/836125 such that a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer; the first extending portion being disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and the second extending portion being disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer, as taught by Ogawa ‘704, in order to improve adhesion of the conductive resin layer ([0030]).
	Furthermore, Ogawa ‘704 alternatively discloses wherein the first and second conductive resin layers include a conductive metal and a base resin (described in ([0045]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Application No. 16/836125 such that the first and second conductive resin layers include a conductive metal and a base resin, as taught by Ogawa ‘704, in order to improve resistance to substrate deflection ([0045]).

	In regards to claim 2, Application No. 16/836125 further claims wherein the Si organic compound layer includes alkoxy silane (claim 2 as dependent of claim 1). Alternatively, Ogawa ‘704 discloses wherein the Si organic compound layer includes alkoxy silane (described in [0050], noting CH3O-Si-C8H17 is an alkoxy silane).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Application No. 16/836125 such that the Si organic compound layer includes alkoxy silane, as taught by Ogawa ‘704, in order to not cause defects in the plating adhesion ([0050]).

	In regards to claim 3, Application No. 16/836125 further claims wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first band portion of the first electrode layer is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb' (claim 1).

	In regards to claim 4, Application No. 16/836125 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 5).

In regards to claim 5, Application No. 16/836125 fails to claim first and second additional plating layers disposed on the first and second plating layers, respectively.
However, Ogawa '704 discloses first and second additional plating layers (16 & 17 - FIG. 1; [0043]) disposed on the first and second plating layers (14 & 15 - FIG. 1; [0043]), respectively (seen in FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the multilayer electronic component of Application No. 16/836125 to have first and second additional plating layers disposed on the first and second plating layers, respectively, as taught by Ogawa '704, in order to prevent problems associated with no plating adhesion ([0029]).

	In regards to claim 7, Application No. 16/836125 further claims wherein the body cover portion is disposed on the external surfaces of the body on which the first and second electrode layers and the first and second conductive resin layers are not disposed (claim 1).

Claims 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10 ,12 and 14-15 of copending Application No. 16/836125 in view of Fukumura ‘076.
	In regards to claim 9, Application No. 16/836125 claims  multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and a second extending portion disposed to extend from the body cover portion to a region between the second electrode layer and the second conductive resin layer, wherein the first and second extending portions have first and second openings, respectively (claim 8). 
	Claim 8 of Application No. 16/836125 fails to claim a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer, wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion.
	Fukumura ‘076 discloses a first plating layer (32a - FIG. 23; [0102]-[0103]) disposed on the first conductive resin layer (28a - FIG. 23; [0080]), a second plating layer (32b - FIG. 23; [0102] & [0104]) disposed on the second conductive resin layer (28b - FIG. 23; [0081]), wherein the first opening (opening in 30e as seen in FIG. 23) is disposed in at least one of the first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23) or the first connection portion (portion of 24a leftward from surface 12e in FIG. 23), and the second opening (opening in 30f as seen in FIG. 23) is disposed in at least one of the second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) or the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIG. 23).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the multilayer electronic component of Application 16/836125 such that a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer, wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion, as taught by Fukumura ‘076, in order to prevent corrosion of the conductive resin layers and the electrode layers by solder used in the mounting process ([0105]) and to absorb stress and to reduce the occurrence of a situation in which cracks are generated in the body ([0018]).

	In regards to claim 10, Application No. 16/836125 further claims wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion (claim 10).

	In regards to claim 11, Application No. 16/836125 further claims wherein the Si organic compound layer includes alkoxy silane (claim 12).

	In regards to claim 12, Application No. 16/836125 further claims wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first band portion of the first electrode layer is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb' (claim 8).

	In regards to claim 13, Application No. 16/836125 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 14).

	In regards to claim 14, Application No. 16/836125 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 15).

	In regards to claim 15, Application No. 16/836125 fails to claims first and second additional plating layers disposed on the first and second plating layers, respectively.
However, Fukumura ‘076 discloses first and second additional plating layers disposed on the first and second plating layers, respectively (described in [0105], noting the plating layers 32 may include a plurality of layers).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the multilayer electronic component of Application No. 16/836125 to have first and second additional plating layers disposed on the first and second plating layers, respectively, as taught by Fukumura ‘076, in order to improve the wettability of the solder used in the mounting process ([0105]).
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 4-5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/825289 in view of Ogawa ‘704.
	In regards to claim 1, Application No. 17/825289 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first band portion of the first electrode layer and the first band portion of the first conductive resin layer, and a second extending portion disposed to extend from the body cover portion to a region between the second band portion of the second electrode layer and the second band portion of the second conductive resin layer (claim 1), wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 3 as dependent of claim 1).
Claim 1 of Application No. 17/825289 fails to claim a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer; the first extending portion being disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and the second extending portion being disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer.
Ogawa '704 discloses a first plating layer (14 - FIG. 1; [0043]) disposed on the first conductive resin layer (12 - FIG. 1; [0043]), a second plating layer (15 - FIG. 1; [0043]) disposed on the second conductive resin layer (13 - FIG. 1; [0043]); the first extending portion (portion of 18 extending into first external electrode 8 in FIG. 1) being disposed to extend from the body cover portion (portion of 18 between the first and second conductive resin layers 12 and 13 in FIG. 1) to a region between the first band portion (portion of 8 upward from 19 and downward from 20 in FIG. 1) of the first conductive resin layer and the first band portion of the first plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 12), and the second extending portion (portion of 18 extending into second external electrode 9) being disposed to extend from the body cover portion to a region between the second band portion (portion of 9 upward from 19 and downward from 20 in FIG.1) of the second conductive resin layer and the second band portion of the second plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Application No. 17/825289 such that a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer; the first extending portion being disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and the second extending portion being disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer, as taught by Ogawa ‘704, in order to improve adhesion of the conductive resin layer ([0030]).
	Furthermore, Ogawa ‘704 alternatively discloses wherein the first and second conductive resin layers include a conductive metal and a base resin (described in ([0045]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Application No. 17/825289 such that the first and second conductive resin layers include a conductive metal and a base resin, as taught by Ogawa ‘704, in order to improve resistance to substrate deflection ([0045]).

	In regards to claim 2, Application No. 17/825289 further claims wherein the Si organic compound layer includes alkoxy silane (claim 2). 

	In regards to claim 4, Application No. 17/825289 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 4).

In regards to claim 5, Application No. 17/825289 fails to claim first and second additional plating layers disposed on the first and second plating layers, respectively.
However, Ogawa '704 discloses first and second additional plating layers (16 & 17 - FIG. 1; [0043]) disposed on the first and second plating layers (14 & 15 - FIG. 1; [0043]), respectively (seen in FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the multilayer electronic component of Application No. 17/825289 to have first and second additional plating layers disposed on the first and second plating layers, respectively, as taught by Ogawa '704, in order to prevent problems associated with no plating adhesion ([0029]).

	In regards to claim 7, Application No. 17/825289 further claims wherein the body cover portion is disposed on the external surfaces of the body on which the first and second electrode layers and the first and second conductive resin layers are not disposed (claim 1).

Claims 9-11 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11 and 13-15 of copending Application No. 17/825289 in view of Fukumura ‘076.
	In regards to claim 9, Application No. 17/825289 claims  multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and a second extending portion disposed to extend from the body cover portion to a region between the second electrode layer and the second conductive resin layer, wherein the first and second extending portions have first and second openings, respectively (claim 9). 
	Claim 9 of Application No. 17/825289 fails to claim a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer, wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion.
	Fukumura ‘076 discloses a first plating layer (32a - FIG. 23; [0102]-[0103]) disposed on the first conductive resin layer (28a - FIG. 23; [0080]), a second plating layer (32b - FIG. 23; [0102] & [0104]) disposed on the second conductive resin layer (28b - FIG. 23; [0081]), wherein the first opening (opening in 30e as seen in FIG. 23) is disposed in at least one of the first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23) or the first connection portion (portion of 24a leftward from surface 12e in FIG. 23), and the second opening (opening in 30f as seen in FIG. 23) is disposed in at least one of the second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) or the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIG. 23).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the multilayer electronic component of Application 17/825289 such that a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer, wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion, as taught by Fukumura ‘076, in order to prevent corrosion of the conductive resin layers and the electrode layers by solder used in the mounting process ([0105]) and to absorb stress and to reduce the occurrence of a situation in which cracks are generated in the body ([0018]).

	In regards to claim 10, Application No. 17/825289 further claims wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion (claim 11).

	In regards to claim 11, Application No. 17/825289 further claims wherein the Si organic compound layer includes alkoxy silane (claim 13).

	In regards to claim 13, Application No. 17/825289 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 14).

	In regards to claim 14, Application No. 17/825289 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 15).

	In regards to claim 15, Application No. 17/825289 fails to claims first and second additional plating layers disposed on the first and second plating layers, respectively.
However, Fukumura ‘076 discloses first and second additional plating layers disposed on the first and second plating layers, respectively (described in [0105], noting the plating layers 32 may include a plurality of layers).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the multilayer electronic component of Application No. 17/825289 to have first and second additional plating layers disposed on the first and second plating layers, respectively, as taught by Fukumura ‘076, in order to improve the wettability of the solder used in the mounting process ([0105]).
This is a provisional nonstatutory double patenting rejection.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,393,630 in view of Ogawa ‘704.
	In regards to claim 1, U.S. Patent No. 11,393,630 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a non-conductive resin layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first band portion of the first electrode layer and the first conductive resin layer, and a second extending portion disposed to extend from the body cover portion to a region between the second band portion of the second electrode layer and the second conductive resin layer (claim 1), wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 2 as dependent of claim 1).
Claim 1 of U.S. Patent No. 11,393,630 fails to claim the non-conductive resin layer being a silicon (Si) organic compound layer, a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer; the first extending portion being disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and the second extending portion being disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer.
Ogawa '704 discloses the non-conductive resin layer being a silicon (Si) organic compound layer (18 – FIG. 1; [0049]-[0050]), a first plating layer (14 - FIG. 1; [0043]) disposed on the first conductive resin layer (12 - FIG. 1; [0043]), a second plating layer (15 - FIG. 1; [0043]) disposed on the second conductive resin layer (13 - FIG. 1; [0043]); the first extending portion (portion of 18 extending into first external electrode 8 in FIG. 1) being disposed to extend from the body cover portion (portion of 18 between the first and second conductive resin layers 12 and 13 in FIG. 1) to a region between the first band portion (portion of 8 upward from 19 and downward from 20 in FIG. 1) of the first conductive resin layer and the first band portion of the first plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 12), and the second extending portion (portion of 18 extending into second external electrode 9) being disposed to extend from the body cover portion to a region between the second band portion (portion of 9 upward from 19 and downward from 20 in FIG.1) of the second conductive resin layer and the second band portion of the second plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of U.S. Patent No. 11,393,630 such that the non-conductive resin layer being a silicon (Si) organic compound layer, a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer; the first extending portion being disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and the second extending portion being disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer, as taught by Ogawa ‘704, in order to improve adhesion of the conductive resin layer ([0030]).
	
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 17/733068 in view of Ogawa ‘704.
	In regards to claim 1, Application No. 17/733068 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a non-conductive resin layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first band portion of the first electrode layer and the first conductive resin layer, and a second extending portion disposed to extend from the body cover portion to a region between the second band portion of the second electrode layer and the second conductive resin layer (claim 21), wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 22 as dependent of claim 21).
Claim 21 of Application No. 17/733068 fails to claim the non-conductive resin layer being a silicon (Si) organic compound layer, a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer; the first extending portion being disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and the second extending portion being disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer.
Ogawa '704 discloses the non-conductive resin layer being a silicon (Si) organic compound layer (18 – FIG. 1; [0049]-[0050]), a first plating layer (14 - FIG. 1; [0043]) disposed on the first conductive resin layer (12 - FIG. 1; [0043]), a second plating layer (15 - FIG. 1; [0043]) disposed on the second conductive resin layer (13 - FIG. 1; [0043]); the first extending portion (portion of 18 extending into first external electrode 8 in FIG. 1) being disposed to extend from the body cover portion (portion of 18 between the first and second conductive resin layers 12 and 13 in FIG. 1) to a region between the first band portion (portion of 8 upward from 19 and downward from 20 in FIG. 1) of the first conductive resin layer and the first band portion of the first plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 12), and the second extending portion (portion of 18 extending into second external electrode 9) being disposed to extend from the body cover portion to a region between the second band portion (portion of 9 upward from 19 and downward from 20 in FIG.1) of the second conductive resin layer and the second band portion of the second plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Application No. 17/733068 such that the non-conductive resin layer being a silicon (Si) organic compound layer, a first plating layer disposed on the first conductive resin layer, a second plating layer disposed on the second conductive resin layer; the first extending portion being disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and the second extending portion being disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer, as taught by Ogawa ‘704, in order to improve adhesion of the conductive resin layer ([0030]).

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 11,183,332 in view of Ogawa ‘704. 
	In regards to claim 1, U.S. Patent No. 11,183,332 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and a first plating layer disposed on the first conductive resin layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and a second plating layer disposed on the second conductive resin layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion and a second extending portion (claim 1), 
	wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 4 dependent of claim 1).
U.S. Patent No. 11,183,332 fails to claim the first extending portion being disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and the second extending portion being disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer.
Ogawa '704 discloses the first extending portion (portion of 18 extending into first external electrode 8 in FIG. 1) being disposed to extend from the body cover portion (portion of 18 between the first and second conductive resin layers 12 and 13 in FIG. 1) to a region between the first band portion (portion of 8 upward from 19 and downward from 20 in FIG. 1) of the first conductive resin layer and the first band portion of the first plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 12), and the second extending portion (portion of 18 extending into second external electrode 9) being disposed to extend from the body cover portion to a region between the second band portion (portion of 9 upward from 19 and downward from 20 in FIG.1) of the second conductive resin layer and the second band portion of the second plating layer ([0050]; treatment for water repellency may also be performed on the conductive resin layer 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of U.S. Patent No. 11,183,332 such that the first extending portion being disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and the second extending portion being disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer, as taught by Ogawa ‘704, in order to improve adhesion of the conductive resin layer ([0030]).
	Furthermore, Ogawa ‘704 alternatively discloses wherein the first and second conductive resin layers include a conductive metal and a base resin (described in ([0045]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of U.S. Patent No. 11,183,332 such that the first and second conductive resin layers include a conductive metal and a base resin, as taught by Ogawa ‘704, in order to improve resistance to substrate deflection ([0045]).

	In regards to claim 2, U.S. Patent No. 11,183,332 further claims wherein the Si organic compound layer includes alkoxy silane (claim 2 as dependent of claim 1). Alternatively, Ogawa ‘704 discloses wherein the Si organic compound layer includes alkoxy silane (described in [0050], noting CH3O-Si-C8H17 is an alkoxy silane).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of U.S. Patent No. 11,183,332 such that the Si organic compound layer includes alkoxy silane, as taught by Ogawa ‘704, in order to not cause defects in the plating adhesion ([0050]).

	In regards to claim 3, U.S. Patent No. 11,183,332 further claims wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first band portion of the first electrode layer is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb' (claim 3).

	In regards to claim 4, U.S. Patent No. 11,183,332 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 5).

	In regards to claim 5, U.S. Patent No. 11,183,332 further claims first and second additional plating layers disposed on the first and second plating layers, respectively (claim 1).

	In regards to claim 6, U.S. Patent No. 11,183,332 further claims wherein each of the first and second extending portions has an opening (claim 7).

	In regards to claim 7, U.S. Patent No. 11,183,332 further claims wherein the body cover portion is disposed on the external surfaces of the body on which the first and second electrode layers and the first and second conductive resin layers are not disposed (claim 1).

Claims 9-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-17 and 19-20 of U.S. Patent No. 11,183,332 in view of Fukumura ‘076. 
	In regards to claim 9, U.S. Patent No. 11,183,332 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode including a first electrode layer connected to the first internal electrode, a first conductive resin layer disposed on the first electrode layer, and a first plating layer disposed on the first conductive resin layer, and each having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; a second external electrode including a second electrode layer connected to the second internal electrode, a second conductive resin layer disposed on the second electrode layer, and a second plating layer disposed on the second conductive resin layer, and each having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion and a second extending portion, wherein the first and second extending portions have first and second openings, respectively (claim 14).
	 wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion (claim 16 as dependent of claim 14).
	Claim 14 of U.S. Patent No. 11,183,332 fails to explicitly disclose the first extending portion disposed to extend from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending portion disposed to extend from the body cover portion to a region between the second electrode layer and the second conductive resin layer.
	Fukumura ‘076 discloses a first extending portion (portion 30e in FIG. 23) disposed to extend from the body cover portion (34a & 34b - FIG. 23; [0146]) to a region between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]), and a second extending portion (portion 30f in FIG. 23) disposed to extend from the body cover portion to a region between the second electrode layer (26b - FIG. 23; [0076]) and the second conductive resin layer (28b - FIG. 23; [0081]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of U.S. Patent No. 11,183,332 such that the first extending portion disposed to extend from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending portion disposed to extend from the body cover portion to a region between the second electrode layer and the second conductive resin layer, as taught by Fukumura ‘076, in order to absorb stress and to reduce the occurrence of a situation in which cracks are generated in the body ([0018]).
	Furthermore, Fukumura ‘076 alternatively discloses wherein the first opening (opening in 30e as seen in FIG. 23) is disposed in at least one of the first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23) or the first connection portion (portion of 24a leftward from surface 12e in FIG. 23), and the second opening (opening in 30f as seen in FIG. 23) is disposed in at least one of the second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) or the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIG. 23). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of U.S. Patent No. 11,183,332 such that the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion, as taught by Fukumura ‘076, in order to absorb stress and to reduce the occurrence of a situation in which cracks are generated in the body ([0018]).
	
	In regards to claim 10, U.S. Patent No. 11,183,332 further claims wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion (claim 15).

	In regards to claim 11, U.S. Patent No. 11,183,332 further claims wherein the Si organic compound layer includes alkoxy silane (claim 17).

	In regards to claim 13, U.S. Patent No. 11,183,332 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 19).

	In regards to claim 14, U.S. Patent No. 11,183,332 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 20).

	In regards to claim 15, U.S. Patent No. 11,183,332 further claims first and second additional plating layers disposed on the first and second plating layers, respectively (claim 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200365326 – FIG. 4

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848       

/David M Sinclair/Primary Examiner, Art Unit 2848